UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7235



WILBERT DONNELL QUICK,

                                              Plaintiff - Appellant,

          versus


WAKE COUNTY DETENTION FACILITY/MEDICAL; DOCTOR
UMESI; DONNIE HARRISON, Sheriff,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:05-ct-00755-D)


Submitted:   December 21, 2006             Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert Donnell Quick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wilbert Donnell Quick appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.             See Quick v.

Wake County Detention Facility, No. 5:05-CT-00755-D (E.D.N.C. Apr.

11 & June 30, 2006).         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -